Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017112082 A (herein JP082) in view of JPS56-77087 A (herein JP087).
	In reference to claim  1, JP082 teaches a metal base (11; fig. 1) having a through hole (see fig. 2 where the through hole receives lead 12); a lead (12) extending through the through hole of the metal base; and an insulating member (13) that seals the lead in the through hole of the metal base; wherein: the lead includes: a core member (12-1) serving as a structural member, an intermediate layer (12-2) that is composed of a low-electric resistance material, an outer coating layer (12-3) that coats a surface of the intermediate layer and that has a stable binding characteristic of binding to the insulating member (13) at a sealing temperature.
	However JP082 does not teach a binding layer that coats at least an outer diameter portion of the core member.
JP087 mentions of using a binding layer (3; fig. 1.  [0002], line 35 mentions that 3 is a silver layer) to improve the adhesion between copper core (2) and an outer layer (4), (see [0002] lines 24-26 in the which explains that one of the problems is that there is a weak adhesion between the copper core and the outer layer made of iron-nickel alloy.  [0002], lines 30-33 mention that the present invention of JP087 has been made in response to one of the drawbacks.  Therefore, JP087’s use of the silver layer is seen to improve the adhesion between the copper core and the outer layer).    With a reasonable expectation of success, using the silver layer of JP087 to modify JP082 to arrive at the results of claim 1 is seen to be an obvious modification and yield predictable results.  According to the applicant’s specification [0027] Silver (Ag) is a material that can be used for the binding layer.

 In reference to claim  2, JP082 teaches the core member is composed of Fe or a Fe-based alloy (see [0015], lines 1-2).
In reference to claim  3, JP082 substantially teaches the invention as claimed.
However JP082 does not teach the binding layer is composed of a metal selected from a group consisting of Ni, Cu, Ag, a Ni alloy, a Cu alloy and an Ag alloy.
JP087 teaches the binding layer is composed of a Ag (i.e. silver) metal.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of JP087 to improve the adhesion between the copper core and the outer coating layer.
In reference to claim  4, JP082 teaches the low-electric-resistance material of the intermediate layer exhibits an electric resistance value less than an electric resistance value of a copper material (see [0015], lines 1-4).
In reference to claim  5, JP082 teaches the low electric resistance material of the intermediate layer is a metal composed of Cu or Al or an alloy including at least 5 weight% of at least one of Cu and Al (see [0015], lines 4-6).
In reference to claim  6, JP082 teaches the sealing temperature is at least 600 degrees Celsius and at most 1100 degrees Celsius (see [0015], lines 6-8).
In reference to claim  7, JP082 teaches the outer coating layer is composed of one of metals composed of at least one of transition elements in groups 6A to 8 except for Tc in a long periodic table, or is composed of an alloy including at least 5 weight% or at least one of said metals (see [0015], lines 8-10).
In reference to claim  8, JP082 teaches wherein said metals composed of at least one of the transition elements, and the alloy including at least 5 weight % of at least one of said metals, are each composed of a metal selected from a group consisting of Cr, Ni, Ni-P and Pd (see [0015], lines 13-14).
In reference to claim  9, JP082 teaches wherein the insulating member (13) consists of a glass material (see [0017], line 3 which mentions that 13 is a glass material).
In reference to claim  10, JP082 teaches wherein the insulating member consists of a resin material ([0028], lines 10-11).
In reference to claim  11, JP082 wherein the outer coating layer has characteristics as result from forming the outer coating layer by plating or cladding a coating material of the outer coating layer onto the intermediate layer (see [0012], lines 9-11 which mention that enveloping materials can be formed by plating.  The outer coating layer 12-3 envelopes (i.e. covers) the intermediate layer 12-2).
In reference to claim  12, JP082 teaches wherein the outer coating layer consists of a coating material that has better adhesion than the low-electric-resistance material of the intermediate layer to an insulating material of the insulating member (see [0014], lines 7-11 which state that 12-3 covers the intermediate layer 12-2 because adhesion to the glass is weak to the intermediate layer 12-2.  Outer coating layer 12-3 allows adhesion to the glass).
In reference to claim  13, JP082 substantially teaches the invention as claimed.
However JP082 does not teach teaches wherein the binding layer consists of a binding material that has affinity to a core material of the core member and to the low-electric-resistance material of the intermediate layer, and is unlikely to be diffused into the core material and/or into the low-electric-resistance material.
JP087 teaches the binding layer is composed of Ag (i.e. silver).  According to the applicant’s specification [0027], lines 1-6 mentions that the material can be Ag (i.e. silver).  Therefore, using JP087’s teaching to modify JP082 to arrive at the results of claim 13 is seen as an obvious modification.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of JP087 to improve the adhesion between the copper core and the outer coating layer.
	In reference to claim  14, JP082 teaches  wherein the outer coating layer consists of a coating material that forms an oxide thereof on a surface of the outer coating layer, wherein the coating material and/or the oxide has a characteristic of slowly dissolving in an insulating
material of the insulating member at the sealing temperature see [0015], lines10-13).
	In reference to claim  15, JP082 teaches wherein the low-electric-resistance material of the intermediate layer exhibits an electric resistance value comparable to an electric resistance value of a copper material ([0015], lines 2-4).
	In reference to claim  17, JP082 teaches wherein the core member consists of an Fe-Cr alloy, the binding layer consists of Cu, Ni or Ag, the intermediate layer consists of Al ([0021], line 5 mentions 12-2 can be Al), and the outer coating layer consists of Cr, Ni or Pd (see [0021], lines 1-6 which mentions core 12-1 is Fe-Cr alloy, intermediate layer 12-2 is Al and outer coating layer 12-3 is Ni).
	In reference to claim  18, JP082 teaches wherein: the core member is composed of Fe or a Fe-based alloy (see [0015], line 1), the low-electric-resistance material of the intermediate layer is a metal composed of Cu or Al or an alloy including at least 5 weight% of at least one of Cu and Al (see [0015], lines 2-6), and the outer coating layer is composed of one of metals composed of at least one of transition elements in groups 6A to 8 except for Tc in a long periodic table, or is composed of an alloy including at least 5 weights of at least one of said metals (see [0015], lines 8-10).
	However JP082 does not teach the binding layer is composed of a metal selected from a group consisting of Ni, Cu, Ag, a Ni alloy, a Cu alloy, and an Ag alloy.
JP087 teaches the binding layer is composed of Ag (i.e. silver).
.


Claims 1, 3, 13, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017112082 A (herein JP082) in view of the seventh embodiment of JP2017112082 A. 
	In reference to claim  1, JP082 teaches a metal base (11; fig. 1) having a through hole (see fig. 2 where the through hole receives lead 12); a lead (12) extending through the through hole of the metal base; and an insulating member (13) that seals the lead in the through hole of the metal base; wherein: the lead includes: a core member (12-1) serving as a structural member ([0015], lines 1-2 mentions Fe-Cr alloy material), an intermediate layer (12-2) that is composed of a low-electric resistance material ([0018], line 5 mentions that 12-2 is made of Cu copper), an outer coating layer (12-3) that coats a surface of the intermediate layer and that has a stable binding characteristic of binding to the insulating member (13) at a sealing temperature.
	However JP082 does not teach a binding layer that coats at least an outer diameter portion of the core member.
In [0025], lines 4-5 JP082 mentions of using a layer of Ni between the core and the intermediate layer.  This Ni layer is seen as a binding layer.  With are reasonable expectation of success, in light of the limitations of claim 1, using the seventh embodiment's teaching of the Ni binding layer will be compatible with the material of the Fe-Cr alloy core member and the Cu intermediate layer and therefore yield predictable results.

In reference to claim  3, JP082 substantially teaches the invention as claimed.
However JP082 does not teach the binding layer is composed of a metal selected from a group consisting of Ni, Cu, Ag, a Ni alloy, a Cu alloy and an Ag alloy.
In [0025], lines 4-5 JP082 mentions of using a layer of Ni between the core and the intermediate layer.  This Ni layer is seen as a binding layer.  With are reasonable expectation of success, in light of the limitations of claim 3, using the seventh embodiment's teaching of the Ni binding layer will be compatible with the material of the Fe-Cr alloy core member and the Cu intermediate layer and therefore yield predictable results.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the seventh embodiment of JP082 to aid in binding the core to the material of the intermediate layer.
In reference to claim  13, JP082 substantially teaches the invention as claimed.
However JP082 does not teach teaches wherein the binding layer consists of a binding material that has affinity to a core material of the core member and to the low-electric-resistance material of the intermediate layer, and is unlikely to be diffused into the core material and/or into the low-electric-resistance material.
In [0025], lines 4-5 JP082 mentions of using a layer of Ni between the core and the intermediate layer.  This Ni layer is seen as a binding layer.  With are reasonable expectation of success, in light of the limitations of claim 13, using the seventh embodiment's teaching of the Ni binding layer will be compatible with the material of the Fe-Cr alloy core member and the Cu intermediate layer and therefore yield predictable results.

In reference to claim 16, JP082 teaches wherein the core member consists of an Fe-Cr alloy ([0015], lines 1-2), the low-electric-resistance material of the intermediate layer consists of Cu ([0015], lines 4-6), and the outer coating layer consists of a metal selected from the group consisting of Cr, Ni and Pd ([0015], lines 13-14).
	However JP082 does not teach the binding layer consists of Ni.
In [0025], lines 4-5 JP082 mentions of using a layer of Ni between the core and the intermediate layer.  This Ni layer is seen as a binding layer.  With are reasonable expectation of success, in light of the limitations of claim 16, using the seventh embodiment's teaching of the Ni binding layer will be compatible with the material of the Fe-Cr alloy core member and the Cu intermediate layer and therefore yield predictable results.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the seventh embodiment of JP082 to aid in binding the Fe-Cr alloy core to the Cu intermediate layer.
	In reference to claim  17, JP082 teaches wherein the core member consists of an Fe-Cr alloy, the binding layer consists of Cu, Ni or Ag, the intermediate layer consists of Al ([0021], line 5 mentions 12-2 can be Al), and the outer coating layer consists of Cr, Ni or Pd (see [0021], lines 1-6 which mentions core 12-1 is Fe-Cr alloy, intermediate layer 12-2 is Al and outer coating layer 12-3 is Ni).
However JP082 does not teach the binding layer consists of Cu, Ni or Ag.
In [0025], lines 4-5 JP082 mentions of using a layer of Ni between the core and the intermediate layer.  This Ni layer is seen as a binding layer.  With are reasonable expectation of success, in light of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the seventh embodiment of JP082 to aid in binding the Fe-Cr alloy core to the Al intermediate layer.
In reference to claim  18, JP082 teaches wherein: the core member is composed of Fe or a Fe-based alloy (see [0015], line 1), the low-electric-resistance material of the intermediate layer is a metal composed of Cu or Al or an alloy including at least 5 weight% of at least one of Cu and Al (see [0015], lines 2-6), and the outer coating layer is composed of one of metals composed of at least one of transition elements in groups 6A to 8 except for Tc in a long periodic table, or is composed of an alloy including at least 5 weights of at least one of said metals (see [0015], lines 8-10).
	However JP082 does not teach the binding layer is composed of a metal selected from a group consisting of Ni, Cu, Ag, a Ni alloy, a Cu alloy, and an Ag alloy.
In [0025], lines 4-5 JP082 mentions of using a layer of Ni between the core and the intermediate layer.  This Ni layer is seen as a binding layer.  With are reasonable expectation of success, in light of the limitations of claim 18, using the seventh embodiment's teaching of the Ni binding layer will be compatible with the material of the Fe-Cr alloy core member and the Al intermediate layer and therefore yield predictable results.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the seventh embodiment of JP082 to aid in binding the material of core to the material of the intermediate layer.



Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        02/22/2022